Title: To James Madison from Spencer Roane, 20 June 1821
From: Roane, Spencer
To: Madison, James


                
                    Dear Sir
                    Richmond, June 20th. 1821
                
                I had the honor to receive, some short time since, your interesting favour, on the subject which is discussed in the Enclosed Numbers. I found it extreemly able, and satisfactory, and I return you my thanks for the favour.

The Enclosed No’s were written by me, just before, and have been published in the Enquirer. I had hoped to have had a few Copies struck in a more Eligible form, to be presented to my particular, and my distinguished friends, but have been disappointed. I now doubt whether I ought to venture to send them to you, as taken from the Columns of a news paper. Yet the subject is important; and I am desirous of placing them before the Eyes of the distinguished citizen, who, more than any other, contributed to found our excellent constitution. With great consideration, respect, and Esteem, I am, dear sir, Yr: obt: Servant
                
                    Spencer Roane
                
            